                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN



ROBERT J. JADIN,

                           Plaintiff,

             v.                                        Case No. 19-CV-1819

WARD MFG, et al.,

                           Defendants.



                                        ORDER


      Currently pending before the court is Plaintiff Robert Jadin’s Request to Proceed

in District Court without Prepaying the Filing Fee. (ECF No. 2.) Having reviewed Jadin’s

request, the court concludes that he lacks the financial resources to prepay the fees and

costs associated with this action. Therefore, Jadin’s Request to Proceed in District Court

without Prepaying the Filing Fee will be granted.

      Because the court is granting Jadin’s Request to Proceed in District Court without

Prepaying the Filing Fee, it must determine whether the complaint is legally sufficient to

proceed. 28 U.S.C. § 1915. Congress sought to ensure that no citizen would be denied the

opportunity to commence a civil action in any court of the United States solely due to
poverty. Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Adkins v. E. I. DuPont de

Nemours & Co., 335 U.S. 331, 342 (1948)). But Congress also recognized that “a litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks

an economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.”

Id. (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To balance these competing

concerns, before the court can allow a plaintiff to proceed in forma pauperis it must

determine that the case neither (1) is frivolous or malicious, (2) fails to state a claim upon

which relief may be granted, nor (3) seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2). Thus, although “a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)), it nonetheless must meet these minimal standards before

the court shall grant a plaintiff leave to proceed in forma pauperis.

       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Denton, 504 U.S. at 31; Neitzke, 490 U.S. at 325. Although factual allegations must be

weighed in favor of the plaintiff, that does not mean that the court is required to accept

without question the truth of the plaintiff's allegations. Denton, 504 U.S. at 32. Thus, a

court may dismiss a claim as frivolous if it is “clearly baseless,” “fanciful,” “fantastic,”

“delusional,” “irrational,” “wholly incredible,” or “based on an indisputably meritless




                                              2
legal theory.” Id. at 32-33. A court may not dismiss a claim as frivolous simply because

“the plaintiff’s allegations are unlikely.” Id.

       A claim might not be frivolous or malicious but nonetheless fail to state a claim

upon which relief may be granted and, therefore, be subject to dismissal. In determining

whether a complaint is sufficient to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), the

court applies the same well-established standards applicable to a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). DeWalt v. Carter, 224 F.3d 607, 611

(7th Cir. 2000), abrogated on other grounds by Savory v. Cannon, __F.3d__, 2020 WL 240447

(7th Cir. 2020).

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Although

the allegations in a complaint need not be detailed, a complaint “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action will

not do. Nor does a complaint suffice if it tenders naked assertions devoid of further

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks,

citation, and brackets omitted). The complaint must be sufficiently detailed “to give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957))

(quotation marks and ellipses omitted).



                                                  3
       If the complaint contains well-pleaded, non-frivolous factual allegations, the court

should assume the veracity of those allegations and “then determine whether they

plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. “Determining

whether a complaint states a plausible claim for relief will … be a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.”

Id. And, “[n]otwithstanding any filing fee, or any portion thereof, that may have been

paid, the court shall dismiss the case at any time if the court determines that the action or

appeal fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii)

(emphasis added).

       With the standards set forth in 28 U.S.C. § 1915(e)(2) in mind, the court turns to

the allegations raised in Jadin’s complaint (ECF No. 1 at 2-3). Jadin asserts he worked for

Ward MFG from 2014 through 2016 and was injured in 2014 while working. (Id. at 2.) The

basis for his discrimination claim is that he was treated differently from other employees

who had the same injury as he did. (Id. at 3.) He also alleges retaliation. (Id. at 2-3.) Jadin

states, “While going through the Worker[‘]s Comp. process, Wendy Panaro at Ward MFG

sent the unemployment office a separation notice to the State. I did not become aware of

this until my Worker[‘]s Comp. law firm requested my personal employee file from Ward

MFG.” (Id. at 2.) Jadin claims he received his employee file around October 25, 2017. (Id.)

He asserts the separation notice was sent in retaliation for him filing a worker’s

compensation claim. (Id. at 2-3.) He states, “I filed the discrimination complaint within



                                              4
the statute of limitations of when I was aware. I was never notified by Ward MFG of my

termination.” (Id. at 3.) Jadin does not allege when he filed his EEOC complaint. However,

he does attach his dismissal and notice of rights letter, issued on September 16, 2019. (ECF

No. 1-1 at 1.) His claim was dismissed because “[it] was not timely filed with EEOC[.]”

(Id.)

        Although “dismissing an action as untimely at the pleading stage is unusual, [the

Court of Appeals for the Seventh Circuit] [has] held that a district court may so proceed

under Rule 12(b)(6) if the plaintiff pleads herself out of court by making allegations that

conclusively establish the action’s untimeliness.” Grzanecki v. Bravo Cucina Italiana, 408

Fed. Appx. 993, 996 (7th Cir. 2011) (citing Cancer Found., Inc. v. Cerberus Capital Mgmt., LP,

559 F.3d 671, 674-75 (7th Cir. 2009); United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005);

Walker v. Thompson, 288 F.3d 1005, 1009 (7th Cir. 2002)). But the statute of limitations is an

affirmative defense, Fed R. Civ. P. 8(c), and “plaintiffs need not anticipate and attempt to

plead around all potential defenses. Complaints need not contain any information about

defenses and may not be dismissed for that omission.” Xechem, Inc. v. Bristol-Myers Squibb

Co., 372 F.3d 899, 901 (7th Cir. 2004).

        Jadin alleges that his injury occurred in 2014. He further alleges he became aware

in October 2017 of a separation notice that he believes was sent in retaliation for him filing

a worker’s compensation claim. He does not allege when this separation notice was sent

to the state. And, importantly, Jadin did not plead the date that he filed a complaint with



                                               5
the EEOC. Accordingly, Jadin did not “plead [himself] out of court” and the court cannot

yet agree with the EEOC that his suit was untimely filed. And Jadin’s suit was timely

filed with this court. (See ECF No. 1.)

       Liberally construing Jadin’s complaint, as the court must for all pleadings of non-

attorneys, the court construes it as raising three claims. Jadin first alleges, “My position

was protected through FMLA paperwork which I filed in 2016.” (ECF No. 1 at 2.)

However, the court does not construe this sentence as alleging either an FMLA

interference or retaliation claim. In the event Jadin does wish to allege an FMLA claim, he

should amend his complaint to do so.

       Jadin further alleges that “Wendy Panaro sent [a] separation notice to the State in

retaliation of me filing Worker[‘]s Comp.” (ECF No. 1 at 2-3.) However, there is no federal

cause of action for an employee alleging he was terminated in retaliation for filing a

worker’s compensation claim. Federal law gives rise to retaliation claims when someone

exercises rights under federal laws, such as Title VII, the Americans with Disabilities Act,

or the Rehabilitation Act. See Cullom v. Brown, 209 F.3d 1035, 1040 (7th Cir. 2000)

(“Subsection 3(a) of 42 U.S.C. § 2000e ‘has been construed to prohibit an employer from

pursuing retaliatory measures … against an employee for exercising his or her rights

under Title VII.’” (quoting Reed v. Shepard, 939 F.2d 484, 492 (7th Cir. 1991); Clemens v.

Speer, No. 16-cv-467-wmc, 2017 WL 2684101, at *5 (E.D. Wis. June 21, 2017))). Nor is there

a Wisconsin state law cause of action for an employee alleging he was terminated in



                                             6
retaliation for filing a worker’s compensation claim. Brown v. Pick ‘N Save Food Stores, 138

F. Supp. 2d 1133, 1144 (E.D. Wis. 2001) (“At the present time neither [Wis. Stat.] § 102.35(2)

nor Wisconsin case law authorizes employees who are terminated for filing worker’s

compensation claims to bring wrongful discharge actions against their employers.”).

Accordingly, this allegation fails to state a cognizable claim under either federal or state

law.

       Finally, Jadin may be asserting a disability discrimination claim—specifically, a

claim for failure to accommodate his disability. Jadin alleges,

       Matt Hirst, Plant Manager at Ward MFG treated me differently for my back
       injury on the job than others with back injuries. I was receiving back therapy
       for 1 month until Matt Hirst said there was no other work for me. Another
       employee with a back injury at Ward MFG had therapy for at least 3 months
       and I believe he is still working there. I believe this to be discrimination
       when the employer treats people differently for the same ailment.

(ECF No. 1 at 3.) Jadin does not appear to be alleging he was treated differently because

of a disability—there is no allegation that he was treated differently than someone

without a disability. Rather, he appears to be alleging that he and a co-worker both had

back injuries, yet Ward MFG did not accommodate his injury and find work for him but

did accommodate someone else who was injured. This allegation could be liberally

construed as a claim for failure to accommodate his disability. Construed in this manner,

the court finds the complaint states a claim and satisfies the low standard necessary to

proceed under 28 U.S.C. § 1915.




                                              7
       IT IS THEREFORE ORDERED that Jadin’s Request to Proceed in District Court

without Prepaying the Filing Fee (ECF No. 2) is granted.

       IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1915(d) and Federal Rule

of Civil Procedure 4(c)(2), the U.S. Marshals Service shall serve a copy of the complaint,

a waiver of service form and/or the summons, and this order upon defendants. Even

though Jadin has been permitted to proceed in forma pauperis in this case, he is still

responsible for the cost of serving the complaint on the defendants. Jadin is advised that

Congress requires the Marshals Service to charge for making or attempting to make such

service. 28 U.S.C. § 1921(b). The current fee for waiver-of-service packages is $8 per item.

The full fee schedule is provided in Revision to United States Marshals Service Fees for

Services. 28 C.F.R. § 0.114(a)(2), (a)(3).

       IT IS FURTHER ORDERED that the all of Jadin’s filings with the court shall be

mailed to the following address:

       Office of the Clerk
       United States District Court
       Eastern District of Wisconsin
       362 United States Courthouse
       517 E. Wisconsin Avenue
       Milwaukee, WI 53202

       DO NOT MAIL ANYTHING DIRECTLY TO CHAMBERS. It will only delay the

processing of the matter.

       Jadin should also retain a personal copy of each document.




                                             8
       Jadin is further advised that failure to comply with all deadlines in this matter may

have serious consequences which may include the loss of certain rights or the dismissal

of this entire action.

       In addition, Jadin must immediately notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not being timely

delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin this 22nd day of January, 2020.



                                                   _________________________
                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                              9
